DETAILED ACTION
INTRODUCTION
This case is being examined in Art Unit 3735.  Please do not hesitate to contact Examiner MARCOS J. RODRIGUEZ MOLINA directly at (571) 272-8947 and his Supervisor ANTHONY D. STASHICK at (571) 272-4561 if you have any questions regarding this correspondence and/or replying.

DRAWINGS
The drawings filed JUNE 09, 2021 are objected to because portions of fig. 4 (see figure below) are blurry.  Examiner suggests applicant resubmit the drawing sheets filed JUNE 09, 2021, with the required “Replacement Sheet” label to overcome the objection.
“Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawing” and “Drawings submitted to the Office must be made on paper which is flexible, strong, white, smooth, non-shiny, and durable.  All sheets must be reasonably free from cracks, creases, and folds.”  As shown below (see figure below) the background is not white.


    PNG
    media_image1.png
    419
    419
    media_image1.png
    Greyscale


INFORMATION ON HOW TO EFFECT DRAWING CHANGES
REPLACEMENT DRAWING SHEETS
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application.  If this information is provided, it must be placed on the front of each sheet and within the top margin.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after MARCH 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)).  Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used.  When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.
Applicant is reminded that a recited purpose or intended use must result in a structural difference (or, in the case of process claims, manipulative difference) in order to patentably distinguish a claimed invention from the prior art.  If a prior art structure is capable of performing an intended use, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  See also MPEP § 2112 - MPEP § 2112.02.
The claim lacks a preamble making it clear which statutory category (e.g., device or method) the claim falls into, a transitional phrase (e.g., “comprising”) making it clear if the claim is open ended or closed (see MPEP 2111.03), and a body that clearly and specifically describes the structure of the invention in a manner to create a complete and operative device.
For the purpose of examination, the claims are understood to include the following structure:

CLAIM 1, A cover for temperature control in a lidded ice chest, the cover consisting of:
a stretchable material capable of securing the cover around the exit opening perimeter of the lidded ice chest, the stretchable material being translucent to permit visualization of the contents within the lidded ice chest; and at least one slit thru the cover functionable as an access window to permit retrieval of contents from the lidded ice chest.

CLAIM 2, the cover of CLAIM 1 capable of permitting opening and closing of the lid in the lidded ice chest when the cover is secured to the lidded ice chest.

CLAIM DRAFTING ASSISTANCE
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Graffeo et. al. (U. S. Patent 9,877,613) hereafter GRAFFEO.
Regarding claim 1, GRAFFEO teaches (see FIG. 3, FIG. 5 below) a cover 9; a lidded ice chest 3, 5, 7, 11, 39 (col. 5, lines 18-22); cover 9 consisting of stretchable material (col. 4, lines 28-30) capable of securing the cover 9 around the exit opening perimeter of the lidded ice chest 3, 5, 7, 11, 39 (col. 5, lines 18-22); stretchable material (col. 4, lines 28-30) being translucent (col. 4, lines 28-30); and at least one slit 31 thru the cover 9.


    PNG
    media_image2.png
    744
    545
    media_image2.png
    Greyscale


Regarding claim 2, GRAFFEO teaches (see FIG. 3 above) opening and closing of the lid 11 is permitted when the cover 9 is secured to the lidded ice chest 3, 5, 7, 11, 39 (col. 5, lines 18-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
Bussard et. al. (U. S. Patent 4,884,717):  Teaches a container with similar attributes as the claimed invention.
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification.  It is strongly recommended that applicant consider these references.
A glossary of terms used in this action can be found on the USPTO website at: http://www.uspto.gov/learning-and-resources/glossary#

When responding to this action, please keep the following in mind:
•A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

• Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.

• Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

• All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure.  Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.

• Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.

• All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.

• Sign all submissions (on the last page).  Please note that a proper signature requires
Applicant’s name within forward slashes and the signer’s name must be:
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.  For example:

    PNG
    media_image3.png
    80
    108
    media_image3.png
    Greyscale

or

    PNG
    media_image4.png
    76
    144
    media_image4.png
    Greyscale


TIPS FOR RESPONDING TO AN OFFICE ACTION
When responding to this action, please keep the following items in mind.
• Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.

• All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal   replies cannot be submitted via e-mail.

• Label each page of the reply with the application number.

• Sign all replies and submissions on the last page.

• Examples of proper e-signatures for EFS web submissions can be found at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf

• An example of a formal reply can be found at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735